DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 3/1/22 have been fully and carefully considered.
The claim rejections under 35 USC 103 are withdrawn due to applicant amending subject matter of claim 16, indicated as allowable, into the independent claim.
Applicant has not overcome the Obviousness-type double patenting rejections, therefore these rejections are maintained, updated for amendment.
The claim amendments on 3/1/22 necessitated new rejections under 35 USC 112(b).
This action will be made Final, necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18, each, as amended, recites “claim 1” which is a cancelled claim – it appears these should depend upon claim 11 to overcome this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,562,791 in view of Heins (US 6,733,636). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘949 patent are more limited in the features of the claimed method of the specifics of the vaporization-desalination unit, however it is obvious to claim the less limited invention, and the instant claims require the steps of an oil zone steam processing cycle, with a vaporization-desalination unit, however, in view of Heins as previously relied upon, the steps of the claimed vaporization desalination unit were obvious to one of ordinary skill in the art before the effective filing date of the invention.
Claims 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,169,132 in view of Heins (US 6,733,636). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘132 patent are more limited in the features of the claimed method of the specifics of the vaporization-desalination unit, however it is obvious to claim the less limited invention, and the instant claims require the steps of an oil zone steam processing cycle, with a vaporization-desalination unit, however, in view of Heins as previously relied upon, the steps of the claimed vaporization desalination unit were obvious to one of ordinary skill in the art before the effective filing date of the invention.
Claims 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,169,132 in view of Heins (US 6,733,636). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘132 patent are more limited in the features of the claimed method of the specifics of the .
Claims 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,730,762 in view of Heins (US 6,733,636). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘132 patent are more limited in the features of the claimed method of the specifics of the vaporization-desalination unit, however it is obvious to claim the less limited invention, and the instant claims require the steps of an oil zone steam processing cycle, with a vaporization-desalination unit, however, in view of Heins as previously relied upon, the steps of the claimed vaporization desalination unit were obvious to one of ordinary skill in the art before the effective filing date of the invention.
Allowable Subject Matter
Claims 11-15 and 17-18 would be allowable if a timely-filed, properly executed Terminal Disclaimer to overcome the obviousness-type double patenting rejections set forth above; and amended to address the claim rejections under 35 USC 112(b) as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the claimed method of claim 16 of a method for processing and recycling water used in an oil zone steam processing cycle, comprising the steps of: injecting a steam flow into a subsurface oil zone for stimulating and increasing a rate of oil production therefrom; extracting a combined crude oil and water flow from the subsurface oil zone; separating the combined crude oil and water flow into a crude oil flow and a contaminated water flow; filtering the contaminated water flow through a macro particle filtration device so as to produce a filtered water flow; processing the filtered water flow through a vaporizer-desalination unit, wherein the vaporizer-desalination unit wherein the vaporizer-desalination unit comprises a generally horizontal elongated vessel having a plurality of alternately spaced rotating trays and fixed baffles disposed vertically along the elongated vessel between a first end and a second end of the elongated vessel.
Heins (US 6,733,636) as set forth above is regarded as the closest relevant prior art, Heins teaches a method for processing and recycling water used in an oil zone steam processing cycle (see title, abstract), comprising the steps of: injecting a steam flow into a subsurface oil zone for stimulating and increasing a rate of oil production therefrom (see Figs 3-4, “100% quality steam to well”); extracting a combined crude oil and water flow from the subsurface oil zone (see Figs 3-4, “oil + water from well”); separating the combined crude oil and water flow into a crude oil flow and a contaminated water flow (see Figs 3-4, “oil/water separation” leading to separated “oil product” and further water treatment); filtering the contaminated water flow through a macro particle filtration device so as to produce a filtered water flow (see Fig 3, “after-filter”, C1:L48-50). Heins separately teaches processing the water flow through a vaporizer-desalination unit (Fig 4, “mechanical vapour recompression evaporation”), wherein the vaporizer-desalination unit separates the water flow into a contaminant flow and a clean vapor flow (see Fig 4, “evaporator blowdown” stream, as well as the product stream to the “packaged boiler”, C4:L45-65, Claim 1); and pumping the clean vapor flow through a steam generator so as to produce the steam flow (see Fig 4, “packaged boiler”, producing “100% quality steam to oil wells”), however in Heins the vaporizer-desalination unit is generally vertically oriented.
Wallace (US 4,287,026) teaches a generally vertically oriented desalination method utilizing a generally vertically elongated vessel having a plurality of alternately spaced rotating trays and fixed baffles disposed vertically along the elongated vessel between a first end and a second end of the elongated vessel (see title, abstract, Fig), however Wallace does not teach the system is modified for a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772